United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1516
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa
George Harper,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 14, 2001

                                  Filed: December 5, 2001
                                   ___________

Before BYE, RICHARD S. ARNOLD, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      The district court1 dismissed as time-barred George Harper's initial 28 U.S.C.
§ 2255 motion, which sought retroactive application of Apprendi v. New Jersey, 530
U.S. 466 (2000). We subsequently determined that Apprendi may not be applied
retroactively to initial § 2255 motions. United States v. Moss, 252 F.3d 993, 997 (8th




      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
Cir. 2001); see also Murphy v. United States, 268 F.3d 599, 601 (8th Cir. 2001)
(applying Moss); Jarrett v. United States, 266 F.3d 789, 791 (8th Cir. 2001) (same).

       Our decision in Moss is fatal to Harper's Apprendi claim. We therefore affirm
the district court's dismissal of Harper's § 2255 motion.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-